DETAILED ACTION
This action is in response to the filing on January 29, 2021.  Claims 1-20 are pending and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… in response to detecting that the primary SLB has experienced a failure, the SLB monitor causing the first target processing unit to transmit to a stand-by SLB a message comprising the first session identifier and a first target processing unit identifier identifying the first target processing unit…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 8 recite similar limitations.  Therefore, claim 8 is also allowable.
The applicant in independent claim 15 recites “… in response to determining that the session to which the packet corresponds is a new session: transmit to a replication agent running on the selected target processing unit a connection data update message comprising the generated session identifier identifying the session.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 16 recite similar limitations.  Therefore, claim 16 is also allowable.
The applicant in independent claim 17 recites “… in response to detecting that the primary SLB has experienced a failure, the SLB monitor causing the first target processing unit to transmit to a stand-by SLB a message comprising the first session identifier and a first target processing unit identifier identifying the first target processing unit…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 19 recite similar limitations.  Therefore, claim 19 is also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114